Title: From George Washington to Major General John Sullivan, 25 October 1778
From: Washington, George
To: Sullivan, John


          
            Dr Sir
            Head Quarters Fredericksburg 25th Otbor 1778
          
          Notwithstanding the large fleet that sail’d on the 19th and 20th Inst. and the reasons we had to conclude that the regiments were on board, which we had repeatedly heard were embarked—I have just received advices throˆdifferent channels, and which cannot but be certain and authentic that there were none but invalids and the Officers of reduced Corps on board—and that the troops which had embarked were on the 23 Inst. still in New York harbour—They are fixed at 10 or 12 British regiments and 5 or 6 of the new levies. I am Dr Sir Yr most hble Servt
          
            Go: Washington
          
        